DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
This Office action is in response to the amendment filed July 26, 2021 in which claims 1, 3-11, 13-18 and 20-21 were amended.  
The rejection of the claims under 35 USC 112 is withdrawn in view of the amendment to the claims.
The rejection of the claims under 35 USC 102 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2033945 in view of Grabarse (US 20120010112).
 	EP teaches quaternary ammonium salts useful as cold flow improvers in middle distillate fuels (see abstract).  The fuel may be diesel (see para 0022).  The quaternary compound has the formula N[R2R13R14]X wherein R substituents are the same as those in the present claims (see para 0008).  The X is a carboxylic anion (see para 0008).  The salts are effective as wax anti-settling additives (see para 0019).  In Example 1 EP uses methyl-dihydrogenated tallowamine and dimethyl oxalate to prepare the quaternary salt (see para 0027).
 	EP teaches using 10-500 ppm of the quaternary salt (see para 0024).  EP also teaches that additional cold flow additives may be used in combination with the quaternary salt, such as ethylene vinyl acetate copolymers (see para 0024). EP meets the limitations of the claims other than the differences that are set forth below.
 	EP does not specifically teach combusting the fuel composition in an internal combustion engine and that the power performance of the engine is improved.  However Grabarse teaches these differences.
 	Grabarse teaches using quaternized wax anti-settling agents and cold flow improvers such as ethylene vinyl acetate in diesel engines (see abstract; para 0206; 
 	It would have been obvious to one of ordinary skill in the art to use the fuel composition in a diesel engine because Grabarse teaches that compositions such as EP are used in diesel engines and that the power performance of the engines are improved with the use of such fuel compositions.
 	With respect to the acceleration performance and torque performance, it would be reasonable to expect that modified EP meets these limitations because modified EP teaches the same fuel composition as set forth in the claims and uses the fuel composition in internal combustion engines.
 	EP fails to teach the amount of the improvers of claim 13.  However, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the improvers through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	
Claims 1, 3, 11, 13 and 16-21 are rejected are under 35 U.S.C. 103 as being unpatentable over Additive for Diesel Fuel Applications (appears on previous PTO-892), hereinafter referred to as RD in view of Grabarse (US 20120010112).
 	RD teaches a diesel fuel composition comprising diesel fuel, WASA and MDFI (see page 2, second and third paragraphs; page 3, full paragraph and Table 3).
 	RD does not specifically teach combusting the fuel composition in an internal combustion engine and that the power performance of the engine is improved.  However Grabarse teaches these differences.
 	Grabarse teaches using quaternized wax anti-settling agents and cold flow improvers such as ethylene vinyl acetate in diesel engines (see abstract; para 0206; 0255; 0264; Example 1; claims 21 and 22).  The additives improve the engine power performance (see para 0264; Examples).
 	It would have been obvious to one of ordinary skill in the art to use the fuel composition in a diesel engine because Grabarse teaches that compositions such as RD are used in diesel engines and that the power performance of the engines are improved with the use of the fuel compositions.
 	With respect to the acceleration performance and torque performance, it would be reasonable to expect that modified RD meets these limitations because modified RD teaches the same fuel composition as set forth in the claims and uses the fuel composition in internal combustion engines.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2033945 in view of Grabarse (US 20120010112) further in view of Brunner (US 20090241882).
 	EP has been discussed above.  EP does not specifically teach the additional of a viscosity index improver.  However, Brunner teaches this difference in a diesel fuel composition see abstract).  The amount used is from 0.001 to 0.5 wt % (see claim 5).
 	It would have been obvious to one of ordinary skill in the art to add a viscosity index improver to the fuel to achieve a target minimum viscosity.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that nothing in Tack (EP)  and RD discloses a composition for improving an acceleration performance of an internal combustion engine by combusting an automotive fuel composition in an engine.
 	Applicant has amended the claims. The claims are now directed to a method for improving an acceleration performance of an internal combustion engine. The fuel composition of the prior art and that of the present claims are the same fuel compositions. The prior art teaches that the fuel compositions are used in diesel fuels.  Grabarse teaches that theses diesel fuel compositions are used in diesel engines and that such fuels improve the performance of the engines. Although the EP and RD do not specifically mention Applicant’s benefit of improved acceleration performance, such benefit would have naturally flowed from following the suggestion of EP and RD. Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985) (holding that the recognition of another 

	Applicant argues that nothing in Brunner cures the deficiencies of EP because neither reference teaches Applicant’s intended use.
 	Brunner was relied upon for teaching the use of viscosity index improvers in diesel fuel compositions.  The skilled artisan would recognize that by adding a VII to the fuel that the fuel would achieve a target minimum viscosity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16303522/20210930